Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the independent claim 1 of U.S. Patent No. 9,477,585. Claims 8 and 14 are system and CRM versions of claim 1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping.  The differences are underlined.


Application No. 16/162,558
Patent No. 9,477,585 in view of further prior art 
Claim 1
A method, comprising: 






































     

array, wherein the multi-processor array includes a plurality of processing elements, a
plurality of memories, and an interconnection network communicatively coupling the
plurality of processing elements to the plurality of memories, wherein the first hardware
resource includes a first subset of the plurality of processing elements;

in response to executing, using a second hardware resource of the multi-processor
array, at least one probe command included in test software:
duplicating a read operation on a portion of a data stream generated in the first hardware resource to generate a duplicate
data block:

writing the duplicate data block to an unused memory of the plurality of
memories; and

generating test results using the duplicate data block; and


plurality of processing elements different than the first subset of the plurality of processing
elements; and

verifying operation of the application software based on the test results.


A method for testing a device under test (DUT) that comprises a multiprocessor array (MPA) executing application software, the method comprising: 
storing application software that is desired to be tested, wherein the application software is deployable to execute on first hardware resources of the MPA, wherein the MPA includes a plurality of processing elements, a plurality of memories, and an interconnection network (IN) communicatively coupling the plurality of processing elements and the plurality of memories; 
modifying the application software that is desired to be tested to include testing code, thereby creating modified application software, wherein the testing code in the modified application software includes at least one auxiliary send statement; 
deploying the modified application software on hardware resources of the MPA, wherein said deploying comprises deploying the application software to use the first hardware resources of the MPA and deploying the test code to execute on at least one of the first hardware resources and configured to use one or more second hardware resources of the MPA, wherein the second hardware resources are different from the first hardware resources and are not used by the application software, wherein the MPA executing the modified application software in real time at full operational speed comprises the device under test (DUT); 
receiving, by the modified application software, input data to stimulate the DUT; 
generating, by the modified application software, first data in the DUT based on the input data; 
executing, by the modified application software, a first send statement which provides the first data for use in the modified application software, wherein the first send statement executes on one of the first hardware resources of the MPA; 




executing, by the modified application software, an auxiliary send statement on one of the first hardware resources to provide at least a subset of the first data to a pin at an edge of the MPA using at least one of the one or more second hardware resources of the MPA; and 
Claim 1 of the patent doesn’t explicitly disclose at least one probe command included in test software to generate test results relating to a data stream generated in the first hardware resource [Liu];
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as software optimization to provide method and system which optimizing software performance by utilizing probe command in test software to


receiving the at least a subset of the first data provided by the auxiliary send statement, wherein the first data are useable for analyzing operation of the DUT.

The method of claim 1, further comprising, generating the test software based on an analysis of the application software.

















It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which improving the testing for an application under test using test software based on analysis of the application under test.
Claim 3
The method of claim 1, wherein executing, using the second hardware resource, the at least one probe command includes sampling data generated during execution of the application software to generate data samples.








Also claims 10 and 16, correspond to claim 3.
Claim 1 of the patent in view of Liu and McDougall teach the at least one probe command includes sampling data generated during execution of the application software to generate data samples [Liu, Fig. 6 and par. 0047].
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which optimizing software performance using generated sampling data.
Claim 4
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes processing the data samples to generate the test results.








Also claims 11 and 17, correspond to claim 4

It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which generate the test results based on the processed data samples.
Claim 5
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes transmitting the test results to another computer system.














Also claims 12 and 18, correspond to claim 5.
Claim 1 of the patent in view of Liu and McDougall teach the at least on probe command includes transmitting the test results to another computer system [Liu, par. 0036 wherein probe can be uploaded to the probe archive and download the updated probe from the archive.  The probe includes documentation (test result); pars. 0045-0046 wherein the set of documentation preferably indicates a manner of interpreting the probe results indicating one or more levels of performance of the application being test]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which utilizing the test results between computer systems.
Claim 6
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes sending one or more test data vectors to the first hardware resource, and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors.









Also claims 13 and 19, correspond to claim 6.

It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and Kejariwal are in the same field of endeavor such as software performance to provide method and system which improving the software performance for a SUT using test data vectors.



The method of claim 3, wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource.
















Also claim 20 corresponding to claim 7

wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource [Adar, par. 0027 wherein the frozen sampled instruction address registers belonging to a particular thread and processor core can be unfrozen without affecting sampled instruction address registers belonging to other threads and processor cores]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to 


The independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the independent claim 3 of U.S. Patent No. 10,114,739. Claims 8 and 14 are system and CRM versions of claim 1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping.  The differences are underlined.

Application No. 16/162,558
Patent No. 10,114,739 in view of further prior art
Claim 1
A method, comprising: 






































     
executing application software using a first hardware resource of a multi-processor
array, wherein the multi-processor array includes a plurality of processing elements, a
plurality of memories, and an interconnection network communicatively coupling the
plurality of processing elements to the plurality of memories, wherein the first hardware
resource includes a first subset of the plurality of processing elements;

in response to executing, using a second hardware resource of the multi-processor
array, at least one probe command included in test software:
duplicating a read operation on a portion of a data stream generated in the first hardware resource to generate a duplicate
data block:

writing the duplicate data block to an unused memory of the plurality of
memories; and

generating test results using the duplicate data block; and

wherein the second hardware resource includes a second subset of the
plurality of processing elements different than the first subset of the plurality of processing
elements; and

verifying operation of the application software based on the test results.
Also claims 8 and 14, correspond to claim 1.

A method, comprising: 
analyzing application software;
developing test software based, at least in part, on results of analyzing the application 
software;  
deploying the application software on a first hardware resource of a multi-processor array (MPA), wherein the MPA includes a plurality of processing elements, a plurality of memories, and an interconnection network 
 includes at least a first subset of the plurality of processing elements;  
      deploying the test software on a second hardware resource of the MPA, wherein the second hardware resource includes at least a second subset of the plurality of processing elements different than the first subset of the plurality of processing elements;  
executing the application software on the first hardware resource;  and 







       
     executing the test software on the second hardware resource, wherein executing the test software includes: 
polling, by a first processing element included in the second hardware resource, one or more registers associated with a direct memory access (DMA) transfer in the first hardware resource resulting from executing one or more program commands included in the application software;  and 
sending, by the first processing element, auxiliary data retrieved from the one or more registers to a storage location for analysis, wherein an amount of auxiliary data is less than an amount of data generated by the application software;  and 

Claim 3 of the patent in view of Liu and McDougall teach at least on probe command in test software to generate test results relating to a data stream generated in the first hardware resource [Liu]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as software optimization to provide method and system which optimizing software performance by utilizing probe command in test software to .

rebuilding the application software based on the auxiliary data.

The method of claim 1, further comprising, generating the test software based on an analysis of the application software.















Also claims 9 and 15, correspond to claim 2.

It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which improving the testing for an application under test using test software based on analysis of the application under test.
Claim 3
The method of claim 1, wherein executing, using the second hardware resource, the at least one probe command includes sampling data generated during execution of the application software to generate data samples.








Also claims 10 and 16, correspond to claim 3.
Claim 3 of the patent in view of Liu and McDougall teach the at least one probe command includes sampling data generated during execution of the application software to generate data samples [Liu, Fig. 6 and par. 0047].
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which optimizing software performance using generated sampling data.
Claim 4
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes processing the data samples to generate the test results.








Also claims 11 and 17, correspond to claim 4

It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which 

The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes transmitting the test results to another computer system.














Also claims 12 and 18, correspond to claim 5.
Claim 3 of the patent in view of Liu and McDougall teach the at least on probe command includes transmitting the test results to another computer system [Liu, par. 0036 wherein probe can be uploaded to the probe archive and download the updated probe from the archive.  The probe includes documentation (test result); pars. 0045-0046 wherein the set of documentation preferably indicates a manner of interpreting the probe results indicating one or more levels of performance of the application being test]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which utilizing the test results between computer systems.
Claim 6
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes sending one or more test data vectors to the first hardware resource, and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors.








Also claims 13 and 19, correspond to claim 6.

It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and Kejariwal are in the same field of endeavor such as software performance to provide method and system which improving the software performance for a SUT using test data vectors.



The non-transitory computer-accessible storage medium of claim 14, wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource.















Also claim 20 correspond to claim 7

wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource [Adar, par. 0027 wherein the frozen sampled instruction address registers belonging to a particular thread and processor core can be unfrozen without affecting sampled instruction address registers belonging to other threads and processor cores]. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 14 recites a “duplicate data block”. It is unclear if this data block is to be interpreted as a duplicated data block of an existing data block or merely another data block generated from a duplicated read operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 8-12, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Liu et al. (US Publication No. 2004/0250234), in view of McDougall et al. (US Patent No. 6,701,412), in further view of D’Abreu (Pub. No. US 2013/0238955).

As to claims 1, 8 and 14, Liu teaches a method, comprising: 
executing application software using a first hardware resource of a multi-processor array [Liu, par. 0068 wherein the first application must traditionally complete its execution in order for the second application to execute; the first application is the application software to be tested and the second application is the test application], wherein the multi-processor array includes a plurality of processing elements, a plurality of memories, and in interconnection network communicatively coupling the plurality of processing elements to the plurality of memories, wherein the first hardware resource includes a first subset of the plurality of processing elements [Liu, Fig. 15 and pars. 0078-80]; 
executing, using a second hardware resource of the multi-processor array, at least one probe command included in test software to generate test results relating to a data stream generated in the first hardware resource [Liu, par. 0052 wherein an output stream is associated with each instance of the application and input stream is associated with each probe requesting data from the application; pars. 0016-0017 and 0041 wherein the second application is executed thereby producing data indicating one or more level of performance of the first application.  Documentation is then provided where the documentation is associated with the second application and indicating one or more levels of performance of the first applications … data associated with the second application has been executed is displayed; the data indicating one or more levels of performance of the first application and the documentation indicating at least one of a manner of interpreting data indicating one or more levels of performances of the first application are read on as test results], wherein the second hardware resource includes a second subset of the plurality of processing element different than the first subset of the plurality of processing elements; and 
verifying operation of the application software based on the test results [Liu, pars. 0041-0048 wherein when executed, the results (e.g., runtime data or processed runtime data) is presented … below the results, a set of documentation is presented  … including information describing the data presented in the columns, as well as the source of the data that is presented].
The computer system of Liu includes any number of processors.  Liu doesn’t specifically disclose hardware resources of a multi-processor array; however, in an analogous art of Method and Apparatus for Performing Software Sampling on a Microprocessor Cache, McDougall teaches:
executing application software using a first hardware resource of a multi-processor array, wherein the multi-processor array includes a plurality of processing elements, a plurality of memories, and in interconnection network communicatively coupling the plurality of processing elements to the plurality of memories, wherein the first hardware resource includes a first subset of the plurality of processing elements [McDougall, column 2 lines 18-32 wherein the computer system ; 
executing, using a second hardware resource of the multi-processor array, at least one probe command included in test software to generate test results relating to a data stream generated in the first hardware resource, wherein the second hardware resource includes a second subset of the plurality of processing element different than the first subset of the plurality of processing elements [McDougall, column 2 lines 18-32 and column 4 lines 7-11 wherein the measured CPU and sampling CPU are different processors and both access shared memory which comprises the main memory of computer system];
 It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Liu and McDougall are in the same field of endeavor such performing software sampling to provide method and system which improving the performing software performance tuning using multiple central processing units system.
However, the combination may not explicitly teach the new limitations.
D’Abreu teaches “in response to executing… at least one probe command included in test software: duplicating a read operation on a portion of a data stream generated in the first hardware resource (i.e. data stream of Liu) to generate a duplicate data block: writing the duplicate data block to an unused memory of the plurality of memories; and generating test results using the duplicate data block ([0016] decode operation as probe command [0029] During operation, the controller 106 may receive a data read request from the host device 130 of FIG. 1 and may initiate a read operation to read data from the memory 104. For example, the controller 106 may receive a data read request from the host device 130 to read data from the word line 202. To illustrate, data from the middle page 214 of the word line 202 may be read and provided by the controller 106 to the ECC hard bit decoder 128 of FIG. 1. The ECC hard bit decoder 128 may perform a first decode operation of the data read from the middle page 214. In response to the first decode operation indicating that the data read from the middle page 214 is uncorrectable by the first decode operation, an error correction operation may be performed that may include a second read operation (i.e. “duplicating a read operation”) of the memory 104. For example, the second read operation may include reading the states of neighbor cells to a particular cell in the middle page 214, where the particular cell is identified as likely to include erroneous bit values. Alternatively, the second read operation may include reading soft bits from a neighbor cell adjacent to and in a same word line as the particular cell.  [0030] The data read by the second read operation may be provided by the controller 106 to the ECC hard bit decoder 128. The ECC hard bit decoder 128 may perform another decode operation of the data read by the second read operation. In response to the other decode operation indicating that the data read from the second read operation is uncorrectable by the other decode operation, the disturb detector/hard bit updater 120 may identify one or more bits of the data read from the second read operation that correspond to one of the disturb condition test patterns 280-284 and may change a value of the one or more identified bits of the data read from the second read operation to generate the modified data 126 (i.e. “duplicate data block”). [0020] In the event that the second decode operation at the ECC hard bit decoder 128 determines that the modified data 126 is uncorrectable, the controller 106 may be configured to read other data, such as the states of neighboring memory cells, the second data 112, the third data 114, or any combination thereof, and additional modified data 126 may be generated until an ECC decode operation is successful. [0019] Alternatively, the first update data may be stored separately from the first data 110 to form the modified data 126.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of D’Abreu with the teachings of Liu, McDougall in order to provide a system that teaches performing tests on another block of memory. The motivation for applying D’Abreu teaching with Liu, McDougall teaching is to provide a system that allows for testing of read operations. Liu, McDougall, D’Abreu are analogous art directed towards testing read performance. Together Liu, McDougall, D’Abreu teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of D’Abrewith the teachings of Liu, McDougall by known methods and gained expected results. 
the method of claim 1, further comprising, generating the test software based on an analysis of the application software [Liu, par. 0037 wherein the data generated and intercepted by each of the probes may be displayed as well as analyzed to access the application being tested as well as used to identify one or more additional probes to executed for further analysis of the SUT; see also par. 0016]. As to claims 3, 10 and 16, Liu and McDougall teach the method of claim 1, wherein executing, using the second hardware resource, the at least one probe command includes sampling data generated during execution of the application software to generate data samples [Liu, Fig. 6 and par. 0047]. As to claims 4, 11 and 17, Liu and McDougall teach the method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes processing the data samples to generate the test results [Liu, par. 0061]. 
As to claims 5, 12 and 18, Liu and McDougall teach the method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes transmitting the test results to another computer system [Liu, par. 0036 wherein probe can be uploaded to the probe archive and download the updated probe from the archive.  The probe includes documentation (test result); pars. 0045-0046 wherein the set of documentation preferably indicates a manner of interpreting the probe results indicating one or more levels of performance of the application being test]. 
Claims 6, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Liu, in view of McDougall in view of D’Abreu and further in view of Kerjarival et al. (US Publication No. 2012/0197626).
As to claims 6, 13 and 19, 
Liu and McDougall teach the method of claim 3.

wherein executing, using the second hardware resource, the at least one probe command includes sending one or more test data vectors to the first hardware resource [Kejariwal, Fig. 4 and pars. 0029-0030], and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors [Kejariwal, Fig. 4 and pars. 0029-0030]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Liu, McDougall, D’Abreu, and Kejariwal are in the same field of endeavor such as software performance to provide method and system which improving the software performance for a SUT using test data vectors on the application under test.

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu, in view of McDougall, in view of D’Abreu, and further in view of Adar et al. (US Publication No. 2012/0089985).
As to claims 7 and 20, 
Liu and McDougall, D’Abreu teach the method of claim 3.
Liu and McDougall, D’Abreu do not explicitly disclose polling the register; however, in an analogous art of Sharing Sampled Instruction Address Registers for Efficient Instruction Sampling in Massively Multithreaded Processors, Adar teaches: 
wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource [Adar, par. 0027 wherein the frozen sampled instruction address registers belonging to a particular thread and processor core can be unfrozen without affecting sampled instruction address registers belonging to other threads and processor cores]. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199